[Cite as State ex rel. Bristow v. Brown, 2018-Ohio-1822.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio, ex rel. Lonny Bristow                        Court of Appeals No. L-18-1064

        Relator

v.

Stacey Jo Brown                                             DECISION AND JUDGMENT

        Respondent                                          Decided: May 4, 2018

                                                  *****

        Lonny Bristow, pro se.

                                                  *****

        OSOWIK, J.

        {¶ 1} This matter is before the court on relator Lonny Bristow’s petition for a writ

of mandamus.1 Relator asserts that he made a public records request from the

respondent, Stacey Jo Brown, who is the public records officer for the University of



1
 Relator has been declared a vexatious litigator pursuant to R.C. 2323.52. By separate
order, we have granted relator leave to file this petition.
Toledo. Specifically, relator sought the personnel files of two named individuals

affiliated with the university: a peace officer and a university lecturer, referred to as

“Officer G.” and “D.R.,” respectively. Relator claims that respondent provided the files

but inappropriately redacted some information. In his petition, relator seeks an order

requiring respondent to provide (1) Officer G.’s email addresses and (2) “unredacted

information on [D.R.’s] addresses and phone numbers.” Because relator’s petition for a

writ of mandamus fails to meet basic requirements of filing, we sua sponte dismiss it.

       {¶ 2} In particular, we find that the petition for a writ of mandamus is fatally

defective because it does not comply with Civ.R. 10 and 11 in that it does not provide an

address for relator, but instead only provides an e-mail address.2 See Civ.R. 10(A) (“In

the complaint the title of the action shall include the names and addresses of all the

parties * * *.”); Civ.R. 11 (“A party who is not represented by an attorney shall sign the

pleading, motion, or other document and state the party’s address. A party who is not

represented by an attorney may further state a facsimile number or e-mail address for

service by electronic means under Civ.R. 5(B)(2)(f).” (Emphasis added.)). “It is well-

settled that ‘failure to properly caption a mandamus action is sufficient grounds for

denying the writ and dismissing the petition.’” State v. Lacy, 6th Dist. Huron No.

H-14-013, 2014-Ohio-3858, ¶ 3, quoting Scott v. Sargeant, 6th Dist. Sandusky No.

S-09-008, 2009-Ohio-1745, ¶ 5.


2
 The motion for leave to proceed as a vexatious litigator which attached his petition for a
writ of mandamus also did not provide an address for relator.




2.
       {¶ 3} Accordingly, relator’s petition for a writ of mandamus is hereby dismissed at

relator’s costs. The clerk is directed to serve upon the parties, within three days, a copy

of this decision in a manner prescribed by Civ.R. 5(B).

                                                                                Writ denied.




Arlene Singer, J.                               _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
James D. Jensen, J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




3.